DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2018-232806, filed 12/12/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“margin estimation unit” in claim 1
“route setting unit” in claim 2
“position information acquisition unit” in claim 2
“braking control unit” in claim 4
“recognition processing unit” in claim 6
“storage unit” in claim 9
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification discloses the corresponding structure for “margin estimation unit” in paragraph [0062], for “route setting unit” in paragraph [0067], for “position information acquisition unit” in paragraph [0068], for “braking control unit” in paragraph [0064], for “recognition processing unit” in paragraph [0065], and “storage unit” in paragraph [0078]. It is clear from the specification that these limitations are referring to the control/processing and memory components of a computer.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites: a driving support apparatus for supporting driving of a moving body, comprising: a margin estimation unit configured to estimate a margin in a driving status of the moving body, wherein the margin estimation unit determines, based on the margin, whether another moving body that is to merge with a traveling lane of the moving body is allowed to merge in front of the moving body. These limitations, as drafted, are simple processes that, under their broadest reasonable interpretation, cover performance of the mind, but for the recitation of “a driving support apparatus for supporting driving of a moving body”, and “a margin estimation unit”. That is, other than reciting “a driving support apparatus for supporting driving of a moving body” and “a margin estimation unit” nothing in the claim elements preclude the steps from being performed in the mind. For example, a person can estimate a margin in a driving status of the moving body, and can determine, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of a driving support apparatus and a margin estimation unit are no more than mere generic linking of the abstract idea to a technological environment, which cannot provide an inventive concept. Thus, the limitations do not provide an inventive concept, and the claim contains ineligible subject matter.

Claim 2 contains limitations that are no more than the abstract idea recited in claim 1. The claim merely recites a route setting unit configured to set a predetermined route from a start point to a set destination; and a position information acquisition unit configured to acquire a traveling position of the moving body along the route, wherein the margin estimation unit estimates, as the margin, a degree of time margin with respect to a scheduled time of arrival at the destination based on a degree of progress of traveling of the moving body along the route. These limitations, but for reciting “route setting unit”, “position information acquisition unit” and “margin estimation unit”, can be reasonably performed in the human mind. The additional elements “route setting unit”, “position information acquisition unit” and “margin estimation unit”, with their corresponding interpretation as stated above, are recited at a 

Claim 3 contains limitations that are no more than the abstract idea recited in claim 1. The claim merely recites if the other moving body is allowed to merge in front of the moving body, the margin estimation unit estimates a margin by decreasing the margin. This limitation, but for reciting “margin estimation unit”, can be reasonably performed in the human mind. The additional element “margin estimation unit”, with its corresponding interpretation as stated above, is recited at a high level of generality to generically link the abstract idea to a technological environment. Thus, this claim contains ineligible subject matter.

Claim 4 contains limitations that are no more than the abstract idea recited in claim 1. The claim merely recites a braking control unit configured to control a braking unit of the moving body, wherein when the braking control unit operates, the margin estimation unit estimates a margin by decreasing the margin. This limitation, but for reciting “a braking control unit configured to control a braking unit of the moving body” and “margin estimation unit”, can be reasonably performed in the human mind. The additional elements “a braking control unit configured to control a braking unit of the moving body” and “margin estimation unit”, with their corresponding interpretation as stated above, are recited at a high level of generality to generically link the abstract idea to a technological environment. Thus, this claim contains ineligible subject matter.

Claim 5 contains limitations that are no more than the abstract idea recited in claim 1. The claim merely recites if a second another moving body is to merge with the traveling lane by following the other moving body, the margin estimation unit determines, based on the margin, whether to allow the 

Claim 6 contains limitations that are no more than the abstract idea recited in claim 1. The claim merely recites a recognition processing unit configured to recognize a type of the other moving body based on information acquired by an external information acquisition unit, wherein the margin estimation unit estimates the margin in accordance with the type, and if it is determined to allow another moving body of a second type larger than another moving body of a first type to merge in front of the moving body, the margin estimation unit estimates a margin whose decrease amount is larger than a decrease amount of a margin obtained when the other moving body of the first type is allowed to merge. These limitations, but for reciting “recognition processing unit”, and “margin estimation unit”, can be reasonably performed in the human mind. The additional elements “recognition processing unit” and “margin estimation unit”, with their corresponding interpretation as stated above, are recited at a high level of generality to generically link the abstract idea to a technological environment. Thus, this claim contains ineligible subject matter.

Claim 7 contains limitations that are no more than the abstract idea recited in claim 2. The claim merely recites if it is estimated, based on the degree of progress of traveling of the moving body, to 

Claim 8 contains limitations that are no more than the abstract idea recited in claim 1. The claim merely recites the margin estimation unit determines, based on a result of comparing the margin with a threshold, whether to allow the other moving body to merge in front of the moving body, if the margin decreased based on a predetermined decrease amount is not smaller than the threshold, the margin estimation unit permits merging in front of the moving body, and if the margin decreased based on the predetermined decrease amount is smaller than the threshold, the margin estimation unit does not permit merging in front of the moving body. These limitations, but for reciting “margin estimation unit”, can be reasonably performed in the human mind. The additional element “margin estimation unit”, with its corresponding interpretation as stated above, is recited at a high level of generality to generically link the abstract idea to a technological environment. Thus, this claim contains ineligible subject matter.

Claim 9 contains limitations that are no more than the abstract idea recited in claim 8. The claim merely recites a storage unit configured to store a table that associates, with each other, the number of vehicles to merge with the traveling lane and a decrease amount of the margin when the vehicle is allowed to merge, wherein the margin estimation unit estimates the margin based on the decrease amount acquired from the table. The “margin estimation unit” is recited at a high level of generality to 

Claim 10 contains limitations that are no more than the abstract idea recited in claim 1. The claim merely recites a vehicle including a driving support apparatus defined in claim 1. This limitation is recited at a high level of generality to generically link the abstract idea to a technological environment. Thus, this claim contains ineligible subject matter.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites: a control method for a driving support apparatus that supports driving of a moving body, comprising: a margin estimation step of estimating a margin in a driving status of the moving body, wherein in the margin estimation step, it is determined, based on the margin, whether another moving body that is to merge with a traveling lane of the moving body is allowed to merge in front of the moving body. These limitations, as drafted, are simple processes that, under their broadest reasonable interpretation, cover performance of the mind, but for the recitation of “a driving support apparatus that supports driving of a moving body”. That is, other than reciting “a driving support apparatus that supports driving of a moving body”, nothing in the claim elements preclude the steps from being performed in the mind. For example, a person can estimate a margin in a driving status of the moving body, and can determine, in their mind, whether another moving body is allowed to merge in front of the moving body based on the margin. In a practical example, a person can make the evaluation that they are in a hurry and are not going to allow someone else’s car to merge in front of their car.
This judicial exception is not integrated into a practical application. The claim recites the additional elements of “driving support apparatus that supports driving of a moving body". The driving support apparatus is recited at a high level of generality and merely link the use of the abstract idea to a 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of a driving support apparatus is no more than mere generic linking of the abstract idea to a technological environment, which cannot provide an inventive concept. Thus, the limitations do not provide an inventive concept, and the claim contains ineligible subject matter.

Claim 12 contains limitations that are no more than the abstract idea recited in claim 11. The claim merely recites a route setting step of setting a predetermined route from a start point to a set destination; and a position information acquisition step of acquiring a traveling position of the moving body along the route, wherein in the margin estimation step, a degree of time margin with respect to a scheduled time of arrival at the destination is estimated as the margin based on a degree of progress of traveling of the moving body along the route. These limitations can be reasonably performed in the human mind. Thus, this claim contains ineligible subject matter.

Claim 13 contains limitations that are no more than the abstract idea recited in claim 11. The claim merely recites if a second another moving body is to merge with the traveling lane by following the other moving body, whether to allow the second another moving body to merge in front of the moving body is determined based on the margin in the margin estimation step, and if it is determined to allow the second another moving body to merge in front of the moving body, a margin whose decrease amount is larger than a decrease amount of a margin obtained when the other moving body is allowed 

Claim 14 contains limitations that are no more that the abstract idea recited in claim 11. The claim recites a storage medium storing a driving support program for causing a computer to execute each step of a control method for a driving support apparatus defined in claim 11. This limitation is recited at a high level of generality to merely “apply” an abstract idea on a computer. Claim 14 is additionally rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not call within at least one of the four categories of patent eligible subject matter. The claim states “a storage medium storing a driving support program”. This refers to a transitory form of signal transmission. The specification does not specify a non-transitory storage medium. Therefore, this claim is directed to non-statutory subject matter.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, 8-11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramasamy et al. (US 10,089,876 B1, hereinafter referred to as Ramasamy).

Regarding claim 1,
Ramasamy teaches a driving support apparatus for supporting driving of a moving body (Col. 1, lines 21-31, a system and method executed by a computing device (i.e. apparatus) for coordinated lane-change negotiations between vehicles (i.e. driving support of moving bodies)), comprising:
a margin estimation unit configured to estimate a margin in a driving status of the moving body (Col. 3, lines 59-61, the vehicle has a computing device in communication with an antenna and one or more sensors; Col. 4, lines 35-46, sensors are used by a vehicle to detect surrounding vehicles, a range to a detected vehicle, and a distance between a first and second vehicle; here, the margin in a driving status of the moving body is the distance between a vehicle and surrounding vehicles/objects; Col. 12, lines 31-34, the vehicle senses vehicles located ahead and behind the vehicle, as well as to its sides),
wherein the margin estimation unit determines, based on the margin, whether another moving body that is to merge with a traveling lane of the moving body is allowed to merge in front of the moving body (Col. 6, lines 54-65, the receiving vehicle (i.e. moving body) determines whether it is capable of coordinating a lane change/merge with the requesting vehicle (i.e. another moving body) based on proximity to the requesting vehicle, and existing space in the lane near the vehicle (i.e. the margin, or distance between the vehicle and surrounding vehicles/objects); Figs. 4A-4C, vehicle 442c determines vehicle 440 is allowed to merge in front based on the margin information).

Regarding claim 3,
Ramasamy teaches the invention as described in claim 1. Ramasamy further teaches:
(Col. 3, lines 59-61, the vehicle has a computing device (i.e. margin estimation unit) in communication with an antenna and one or more sensors; Fig. 4B, vehicle 442c determines vehicle 440 is allowed to merge in front, and the margin is the distance between vehicle 442c and 442b; Fig. 4C, vehicle 440 merges into the lane 420 in front of vehicle 442c, and the margin is decreased to the distance between vehicle 442c and vehicle 440; here, when another moving body is allowed to merge in front, the estimated margin is decreased).

Regarding claim 4,
Ramasamy teaches the invention as described in claim 1. Ramasamy further teaches:
a braking control unit configured to control a braking unit of the moving body (Col. 4, lines 22-34, the computing device (i.e. braking control unit) can provide a command to apply brakes (i.e. control a braking unit of the moving body),
wherein when the braking control unit operates, the margin estimation unit estimates a margin by decreasing the margin (Col. 18, lines 65-67 – Col. 19, lines 1-2, vehicle 742c may apply its brakes or reduce its speed, causing its trailing vehicles to alter their speed or otherwise accommodate the vehicle’s reduction in speed; Fig, 7B, when vehicle 742c brakes, the margin behind it decreases since the reduction in speed brings the vehicle closer to its trailing vehicles; thus, the merging vehicle should merge in front rather than behind vehicle 742c; here, a braking operation causes the margin between the vehicle and its trailing vehicles to decrease, which causes the merge to be safer in front of the vehicle rather than behind it).

Regarding claim 6,
Ramasamy teaches the invention as described in claim 1. Ramasamy further teaches:
(Col. 11, lines 9-34, a lane change request includes information about the requesting vehicle, including minimum safe buffer distances, lane merge spacing, make and model of the vehicle, and vehicle dimensions; here, the requesting vehicle (i.e. other moving body) type is recognized by the receiving vehicles based on the requesting vehicle information; Col. 3, lines 59-61, the vehicles have a computing device in communication with an antenna and one or more sensors; here, the receiving vehicle’s computing device is the recognition processing unit which receives information from the antenna and sensors so it is also the external information acquisition unit),
wherein the margin estimation unit estimates the margin in accordance with the type (Col. 11, lines 35-38, a lane change request indicates a minimum acceptable merge space based on the vehicle’s make and model; Col. 8, lines 35-37, for example, the requesting vehicle has requested an acceptable minimum space of at least 75 feet; here, the margin between vehicles to allow a merge must be at least the acceptable minimum merge space; Col. 3, lines 59-61, the vehicles have a computing device (i.e. margin estimation unit) in communication with an antenna and one or more sensors; here, the computing device determines the estimated margin based on the requested space from the requesting vehicle), and
if it is determined to allow another moving body of a second type larger than another moving body of a first type to merge in front of the moving body, the margin estimation unit estimates a margin whose decrease amount is larger than a decrease amount of a margin obtained when the other moving body of the first type is allowed to merge (Col. 3, lines 59-61, the vehicle has a computing device (i.e. margin estimation unit) in communication with an antenna and one or more sensors; Fig. 4B, vehicle 442c determines vehicle 440 is allowed to merge in front, and the margin is the distance between vehicle 442c and 442b; Fig. 4C, vehicle 440 merges into the lane 420 in front of vehicle 442c, and the margin is decreased to the distance between vehicle 442c and vehicle 440; here, when another moving body is allowed to merge in front, the estimated margin is decreased; Col. 11, lines 35-38, a lane change request indicates a minimum acceptable merge space based on the vehicle’s make and model (i.e. vehicle type); Col. 3, lines 26-39, the space created to allow the requesting vehicle to merge is at least 50 feet; Col. 8, lines 35-37, for example, the requesting vehicle has requested an acceptable minimum space of at least 75 feet; here, the requesting vehicle’s type information determines how large of a space is required for a merge, such as 50 feet for a first type of vehicle and 75 feet for a second type larger than another moving body; Fig. 4C, after the merge is complete, the margin is decreased from the space required for the merge to the space between the vehicles; here, if the initial margin in 50 feet and the final margin (after the merge) is 10 feet, the decrease in margin is 40 feet; here, if the initial margin is 75 feet (for a larger second type) and the final margin is 10 feet, the decrease in margin is 65 feet, which is a larger decrease amount than the decrease amount of a margin obtained when the other moving body of the first type is allowed to merge).

Regarding claim 8,
Ramasamy teaches the invention as described in claim 1. Ramasamy further teaches:
the margin estimation unit determines, based on a result of comparing the margin with a threshold, whether to allow the other moving body to merge in front of the moving body (Col. 3, lines 59-61, the vehicle has a computing device (i.e. margin estimation unit) in communication with an antenna and one or more sensors; Fig. 4B, vehicle 442c determines vehicle 440 is allowed to merge in front, and the margin is the distance between vehicle 442c and 442b; Col. 8, lines 4-40, the responding vehicle determines whether there is space to accommodate the requesting vehicle; a minimum distance (i.e. threshold) is required to allow the requesting vehicle to merge; when the margin is less than a minimum distance (i.e. threshold), then the merge cannot happen),
(Col. 3, lines 59-61, the vehicle has a computing device (i.e. margin estimation unit) in communication with an antenna and one or more sensors; Fig. 4B, vehicle 442c determines vehicle 440 is allowed to merge in front, and the margin is the distance between vehicle 442c and 442b; Fig. 4C, vehicle 440 merges into the lane 420 in front of vehicle 442c, and the margin is decreased to the distance between vehicle 442c and vehicle 440; here, the margin is decreased based on the merging vehicle; Col. 8, lines 4-40, the responding vehicle determines whether there is space to accommodate the requesting vehicle; a minimum distance (i.e. threshold) is required to allow the requesting vehicle to merge; when the margin is less than a minimum distance (i.e. threshold), then the merge cannot happen; here, if the margin after being decreases is still larger than the threshold, then a merge is allowed), and
if the margin decreased based on the predetermined decrease amount is smaller than the threshold, the margin estimation unit does not permit merging in front of the moving body (Col. 3, lines 59-61, the vehicle has a computing device (i.e. margin estimation unit) in communication with an antenna and one or more sensors; Fig. 4B, vehicle 442c determines vehicle 440 is allowed to merge in front, and the margin is the distance between vehicle 442c and 442b; Fig. 4C, vehicle 440 merges into the lane 420 in front of vehicle 442c, and the margin is decreased to the distance between vehicle 442c and vehicle 440; here, the margin is decreased based on the merging vehicle; Col. 8, lines 4-40, the responding vehicle determines whether there is space to accommodate the requesting vehicle; a minimum distance (i.e. threshold) is required to allow the requesting vehicle to merge; when the margin is less than a minimum distance (i.e. threshold), then the merge cannot happen; here, if the margin after being decreases is smaller than the threshold, then a merge is cannot happen and is not allowed).

Regarding claim 9,
Ramasamy teaches the invention as described in claim 8. Ramasamy further teaches:
further comprising a storage unit configured to store a table that associates, with each other, the number of vehicles to merge with the traveling lane and a decrease amount of the margin when the vehicle is allowed to merge (Col. 1, lines 32-44, the system includes storage which stores instructions for executing the lane merging process; Col. 11, line 9-34, the lane change request comes with information about the make/model/size of the requesting vehicle and the minimum merge spacing required for the vehicle; here, the receiving vehicle receives and uses this data (i.e. table of information) to perform the merge process, and to determine the margin during the merging process; the margin decrease is dependent on the size of the vehicle and number of vehicles which determines the merge spacing),
wherein the margin estimation unit estimates the margin based on the decrease amount acquired from the table Col. 1, lines 32-44, the system includes storage which stores instructions for executing the lane merging process; Col. 11, line 9-34, the lane change request comes with information about the make/model/size of the requesting vehicle and the minimum merge spacing required for the vehicle; here, the receiving vehicle receives and uses this data (i.e. table of information) to perform the merge process, and to determine the margin during the merging process; the margin decrease is dependent on the size of the vehicle and number of vehicles and merge spacing, which is the data acquired from the requesting vehicle (i.e. table data)).

Regarding claim 10,
Ramasamy teaches the invention as described in claim 1. Ramasamy further teaches: 
a vehicle including a driving support apparatus defined in claim 1 (Col. 1, lines 21-31, a system and method executed by a computing device (i.e. apparatus) for coordinated lane-change negotiations between vehicles (i.e. driving support of moving bodies); the apparatus is a computing device within the vehicle).

Regarding claim 11,
Ramasamy teaches a control method for a driving support apparatus that supports driving of a moving body (Col. 1, lines 21-31, a system and method executed by a computing device (i.e. apparatus) for coordinated lane-change negotiations between vehicles (i.e. driving support of moving bodies)), comprising:
a margin estimation step of estimating a margin in a driving status of the moving body (Col. 3, lines 59-61, the vehicle has a computing device in communication with an antenna and one or more sensors; Col. 4, lines 35-46, sensors are used by a vehicle to detect surrounding vehicles, a range to a detected vehicle, and a distance between a first and second vehicle; here, the margin in the driving status of the moving body is the distance between a vehicle and surrounding vehicles/objects; Col. 12, lines 31-34, the vehicle senses vehicles located ahead and behind the vehicle, as well as to its sides),
wherein in the margin estimation step, it is determined, based on the margin, whether another moving body that is to merge with a traveling lane of the moving body is allowed to merge in front of the moving body (Col. 6, lines 54-65, the receiving vehicle (i.e. moving body) determines whether it is capable of coordinating a lane change/merge with the requesting vehicle (i.e. another moving body) based on proximity to the requesting vehicle, and existing space in the lane near the vehicle (i.e. the margin, or distance between the vehicle and surrounding vehicles/objects); Figs. 4A-4C, vehicle 442c determines vehicle 440 is allowed to merge in front based on the margin information).

Regarding claim 14,
Ramasamy teaches the invention as described in claim 11. Ramasamy further teaches:
(Col. 1, lines 21-31, a system and method executed by a computing device (i.e. apparatus) for coordinated lane-change negotiations between vehicles (i.e. driving support of moving bodies); the apparatus is a computing device within the vehicle; Col. 1, lines 32-44, the device includes non-transitory computer-readable medium and a processor, the processor configured to execute the instructions stored in the storage medium to execute the driving support system and method steps and control).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ramasamy et al. (US 10,089,876 B1, referred to as Ramasamy) and further in view of Aono et al. (US 2021/0094464 A1, hereinafter referred to as Aono).

Regarding claim 5,
Ramasamy teaches the invention as described in claim 1. Ramasamy further teaches:
the margin estimation unit determines, based on the margin, whether to allow the other moving body to merge in front of the moving body (Col. 6, lines 54-65, the receiving vehicle (i.e. moving body) determines whether it is capable of coordinating a lane change/merge with the requesting vehicle (i.e. another moving body) based on proximity to the requesting vehicle, and existing space in the lane near the vehicle (i.e. the margin, or distance between the vehicle and surrounding vehicles/objects); Figs. 4A-4C, vehicle 442c determines vehicle 440 is allowed to merge in front based on the margin information), and 
	if it is determined to allow the other moving body to merge in front of the moving body, the margin estimation unit estimates a margin decrease associated with the other moving body that is allowed to merge (Col. 3, lines 59-61, the vehicle has a computing device (i.e. margin estimation unit) in communication with an antenna and one or more sensors; Fig. 4B, vehicle 442c determines vehicle 440 is allowed to merge in front, and the margin is the distance between vehicle 442c and 442b; Fig. 4C, vehicle 440 merges into the lane 420 in front of vehicle 442c, and the margin is decreased to the distance between vehicle 442c and vehicle 440; here, when another moving body is allowed to merge in front, the estimated margin is decreased). 
However, Ramasamy does not explicitly teach if a second another moving body is to merge with the traveling lane by following the other moving body, determining, based on the margin, whether to allow the second another moving body to merge in front of the moving body, and if it is determined to allow the second another moving body to merge in front of the moving body, estimating a margin whose decrease amount is larger than a decrease amount of a margin obtained when the other moving body is allowed to merge.
([0133], the autonomous vehicles A1-A6 determine to allow the merging vehicles B1-B3 and widen the inter-vehicle distance between vehicles A3 and A4; here, the vehicles determine to allow a merging group of vehicles, and adjust the margin in order to enable the merging vehicles to execute the merging process; Fig. 21, the margin between A4 and A3 is changed to allow vehicles B1-B3 to merge), and
if it is determined to allow the second another moving body to merge in front of the moving body, estimating a margin whose decrease amount is larger than a decrease amount of a margin obtained when the other moving body is allowed to merge ([0133], the autonomous vehicles A1-A6 determine to allow the merging vehicles B1-B3 and widen the inter-vehicle distance between vehicles A3 and A4; Fig. 9, shows a single vehicle merging into a line of vehicles; Fig. 21, shows a second or more vehicles merging with the single vehicle by following the vehicle into the traveling lane in parts ST101 and ST102; the space required for a single vehicle to merge in Fig. 9 is much smaller than the space required for 2 or more vehicles to merge along with the first merging vehicle as shown in Fig. 21; here, the margin in Fig. 9 decreases from the space between A4 and A3 created for the merge in ST32, to the space between A4 and B1 after the merge in ST34; here, the margin in Fig. 21 decreases from the space between A4 and A3 created for the merge (which is ST102 without the B vehicles having merged yet), to the space between A4 and B3 after the merge (ST102 with the B vehicles having merged); here, the margin decreases by a larger amount when a second or more another moving body merges in front of the moving body than a decrease amount of a margin obtained when a single moving body is allowed to merge).
Ramasamy and Aono are analogous art to the claimed invention since they are from the similar field of controlling vehicle merges. It would have been obvious to one of ordinary skill in the art before 
The motivation for modification would have been to create driving support apparatus that estimates a margin decrease amount that is specific to the merging scenario and number of vehicles that are allowed to merge in front of the moving vehicle in order to create a more accurate margin estimation so as to better estimate when merges are allowed or disallowed, creating a more fluid traffic flow and overall better user experience.

Regarding claim 13,
Ramasamy teaches the invention as described in claim 11. Ramasamy further teaches:
determining, based on the margin, whether to allow the other moving body to merge in front of the moving body (Col. 6, lines 54-65, the receiving vehicle (i.e. moving body) determines whether it is capable of coordinating a lane change/merge with the requesting vehicle (i.e. another moving body) based on proximity to the requesting vehicle, and existing space in the lane near the vehicle (i.e. the margin, or distance between the vehicle and surrounding vehicles/objects); Figs. 4A-4C, vehicle 442c determines vehicle 440 is allowed to merge in front based on the margin information), and 
	if it is determined to allow the other moving body to merge in front of the moving body, estimate a margin decrease associated with the other moving body that is allowed to merge (Col. 3, lines 59-61, the vehicle has a computing device (i.e. margin estimation unit) in communication with an antenna and one or more sensors; Fig. 4B, vehicle 442c determines vehicle 440 is allowed to merge in front, and the margin is the distance between vehicle 442c and 442b; Fig. 4C, vehicle 440 merges into the lane 420 in front of vehicle 442c, and the margin is decreased to the distance between vehicle 442c and vehicle 440; here, when another moving body is allowed to merge in front, the estimated margin is decreased). 
However, Ramasamy does not explicitly teach if a second another moving body is to merge with the traveling lane by following the other moving body, whether to allow the second another moving body to merge in front of the moving body is determined based on the margin in the margin estimation step, and if it is determined to allow the second another moving body to merge in front of the moving body, a margin whose decrease amount is larger than a decrease amount of a margin obtained when the other moving body is allowed to merge is estimated in the margin estimation step.
Aono teaches if a second another moving body is to merge with the traveling lane by following the other moving body, whether to allow the second another moving body to merge in front of the moving body is determined based on the margin in the margin estimation step ([0133], the autonomous vehicles A1-A6 determine to allow the merging vehicles B1-B3 and widen the inter-vehicle distance between vehicles A3 and A4; here, the vehicles determine to allow a merging group of vehicles, and adjust the margin in order to enable the merging vehicles to execute the merging process; Fig. 21, the margin between A4 and A3 is changed to allow vehicles B1-B3 to merge), and
if it is determined to allow the second another moving body to merge in front of the moving body, a margin whose decrease amount is larger than a decrease amount of a margin obtained when the other moving body is allowed to merge is estimated in the margin estimation step ([0133], the autonomous vehicles A1-A6 determine to allow the merging vehicles B1-B3 and widen the inter-vehicle distance between vehicles A3 and A4; Fig. 9, shows a single vehicle merging into a line of vehicles; Fig. 21, shows a second or more vehicles merging with the single vehicle by following the vehicle into the traveling lane in parts ST101 and ST102; the space required for a single vehicle to merge in Fig. 9 is much smaller than the space required for 2 or more vehicles to merge along with the first merging vehicle as shown in Fig. 21; here, the margin in Fig. 9 decreases from the space between A4 and A3 created for the merge in ST32, to the space between A4 and B1 after the merge in ST34; here, the margin in Fig. 21 decreases from the space between A4 and A3 created for the merge (which is ST102 without the B vehicles having merged yet), to the space between A4 and B3 after the merge (ST102 with the B vehicles having merged); here, the margin decreases by a larger amount when a second or more another moving body merges in front of the moving body than a decrease amount of a margin obtained when a single moving body is allowed to merge).
Ramasamy and Aono are analogous art to the claimed invention since they are from the similar field of controlling vehicle merges. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Ramasamy with the multiple vehicle merges of Aono to create a driving support apparatus that estimates a margin decrease amount that is specific to the merging scenario and number of vehicles that are allowed to merge in front of the moving vehicle.
The motivation for modification would have been to create driving support apparatus that estimates a margin decrease amount that is specific to the merging scenario and number of vehicles that are allowed to merge in front of the moving vehicle in order to create a more accurate margin estimation so as to better estimate when merges are allowed or disallowed, creating a more fluid traffic flow and overall better user experience.

Allowable Subject Matter
Claims 2, 7, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park (US 2017/0212527 A1): Park teaches transmitting a merge request to a lead vehicle, receiving information on whether the merge is possible, and merging when the merge is determined to be possible. The merge determination is based on a distance margin between vehicles. 

Linder et al. (US 2017/0076607 A1): Linder teaches a method for organized intelligent merge notifications. Merging vehicle parameters are used to determine a vehicle’s merge aperture, and simulations are optimized to determine a merge distance for the merging vehicle.

Seally et al. (US 2017/0300049 A1): Seally teaches determining a route for a requested journey, determining the start time of the journey such that the vehicle executes the journey free of collisions with other vehicles. Time costs are associated with each part of the route. 


So (US 2018/0240345 A1): So teaches determining a buffer distance meeting or exceeding a size threshold between obstacle locations, determining a merge timing based on the current location relative to the buffer distance, determining a lane placement based on a travel time meeting or exceeding a time threshold, and executing a lane merge operation from this information.

Xiao et al. (US 2018/0201273 A1): Xiao teaches drivers drive in different ways when experiencing different situations. For example, drivers drive differently when late for a meeting.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (571)270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MADISON B EMMETT/
Examiner, Art Unit 3664                                                                                                                                                                                         
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664